Citation Nr: 1015740	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1983 to 
October 1986, with 6 years of prior active service beginning 
in November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The Veteran has had no wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for non service-connected 
pension benefits have not been satisfied.  38 U.S.C.A. § 1521 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed, and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 
2-2004 (March 9, 2004).

Analysis

The Veteran seeks non service-connected pension benefits.  He 
contends that he is totally and permanently disabled.

In order to establish basic eligibility for non service-
connected pension benefits, it must be shown that the Veteran 
served during a period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(3).  In pertinent part, VA recognizes the 
following as periods of: August 5, 1964 through May 7, 1975, 
inclusive; and August 2, 1990 through a date to be prescribed 
by Presidential proclamation or law.  38 C.F.R. § 3.2.

In the instant case, the Board finds that the Veteran's claim 
for non 
service-connected pension benefits must be denied as a matter 
of law.  The evidence clearly shows that the Veteran served 
on active duty from January 1983 to October 1986, and that he 
had six years of prior active service beginning in November 
1976.  As outlined above, service during these time frames is 
not considered service during a period of war.  While the 
Board acknowledges the Veteran's assertion that he is in 
receipt of Social Security Disability benefits, and is 
therefore totally and permanently disabled for VA purposes, 
because the Veteran has had no wartime service, he does not 
satisfy the basic eligibility requirements for non service-
connected pension.  As a result, his appeal must be denied.

ORDER

Entitlement to non service-connected pension benefits is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


